Citation Nr: 0328346	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bronchiectasis, status 
post resection of the superior segment, left lower lobe and 
stumps of the basilar and lingular bronchi.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain outpatient treatment records from 
the VA medical Center in Nashville, Tennessee.  
See VA Form 21-4138, received by VA in May 
2003.  Also seek to obtain results of 
pulmonary testing which allegedly took place 
in June 2003.  
2.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by a 
physician with the appropriate expertise in 
evaluating the severity of respiratory 
disease.  The claims folder must be made 
available to the examiner and review of such 
must be reflected in the completed examination 
report.  All necessary tests, including 
pulmonary function tests, should be performed.  
The examiner should do the following:
a.  Provide the following pulmonary function 
test results for the veteran:
(1) Forced Expiratory Volume (FEV-1), as a 
percentage of predicted value; 
(2) Ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC), 
as a percentage of predicted value; 
(3) Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
[DLCO(SB)], as a percentage of predicted 
value; 
(4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).
b.  Identify whether the veteran has any of 
the following:  cor pulmonale (right heart 
failure); right ventricular hypertrophy; 
pulmonary hypertension; episodes of acute 
respiratory failure; associated anorexia, 
weight loss or hemoptysis; or, manifestations 
of emphysema or cyanosis.
c.  Identify the frequency and duration of 
episodes of bronchitis/bronchiectasis 
resulting in the veteran's incapacitation 
(requiring bedrest and treatment by a 
physician), stated in terms of the total 
number of weeks of incapacitation per year.
d.  Identify the frequency of sputum 
production and state whether such is purulent 
or blood-tinged.
e.  Identify the number of times yearly, if 
any, antibiotic treatment is required and 
whether the veteran requires oxygen therapy.
f.  State whether the veteran has dyspnea at 
rest, on slight exertion, or with exercise.
g.  Provide an opinion concerning the impact 
of the veteran's service-connected respiratory 
disability on his ability to work?
If any of the above tests are not 
medically feasible, the examiner 
should so state for the record.  The 
rationale for all opinions expressed 
should be provided.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





